DETAILED ACTION

This Office Action is in response to the amendment filed 4/06/2022.  As directed by the amendment, claims 1, 12, and 20 were amended and no claims were cancelled or newly added.  Thus, claims 1-20 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 20, line 1 recites “a machine-readable storage medium.”  The broadest reasonable interpretation of the limitation “a machine-readable storage medium” may include a transitory storage medium, such as a signal, as paragraph [0071] of Applicant’s specification disclose that a machine-readable storage media may refer to any medium or media that participates in providing instructions or data to processor for execution, including but not limited to a transmission media.  It is suggested to amend the claims to recite, --a non-transitory machine-readable storage medium-- so that the broadest reasonable interpretation of the limitation does not include a transitory medium such as a signal.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 11-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bocionek (6,551,243) in view of Bowerbank (2011/0120470), Baker, Jr et al (2009/0241956) and Webb et al (2006/0189854).  
Regarding claim 1, Bocionek teaches a ventilator management system (10) (critical care information system (CCIS)), comprising: a memory (77) (CCIS database for workflows, treatment plans, and pathways stores workflow task sequences for patient care delivery (col 4, ln 66-col 5, ln 20), and workflow tasks sequences include intelligently controlling ventilators (83) (col 7, ln 12-14)), and one or more processors (CCIS application (10) includes information workflow engine (12) for generation of task sequences, and control of decision processors (15, 17))) (col 4, ln 66-col 5, ln 12) configured to: receive, over a network (90) (bus can be a medical interface bus (MIB) or local area network (LAN)) first ventilator data from a first ventilation device at a first location (83), and second ventilator data from a second ventilation (83) device at a second location (application (10) access medical parameters from a plurality of ventilators (83)), wherein the received first ventilator data comprises medical parameters from the ventilators (83) (col 4, ln 27-47), modify a configuration profile for use by the first ventilation device (93) based on the received first ventilation data; and provide, over the network (90), the modified configuration profile to the first ventilation device (83) (decision functions (15, 17) intelligently control devices including ventilator (83)) (col 7, ln 12-15). 
Bocionek does not disclose the memory storing an initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile.
However, Bowerbank teaches a protocol template generation and logic system (105) including a memory (system can be located on a server (para [0032]), and includes a database (245) for storing treatment templates (241) (para [0056])), wherein the protocol template generation and logic system (105) is configured to generate an initial configuration profile (241) (treatment protocol templates) (para [0056]) including a set of operating parameters for operating one or more respective ventilation devices (medical device (225) may be a ventilator) (para [0033]), the ventilation device being configured to operate based on the initial configuration profile (as shown in fig 14, treatment protocol template (241) is executed by an actual ventilator and includes an initial configuration profile including treatment parameter fields (1410)) (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ventilator management system of Bocionek by providing a protocol template generation and logic system configured to generate an initial configuration profile and store it in a database in the system’s memory, the initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile as taught by Bowerbank in order to determine a next step in patient treatment protocol upon the completion of a current protocol step (Bowerbank, abstract, para [0006]).
The now-modified Bocionek’s device does not disclose wherein the received first ventilator data comprises one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device. 
However, Baker discloses a ventilator (1) (breathing assistance system) comprising: a memory (control system (22) contains a memory to store instructions for controlling the operation of the device) (para [0031]); and one or more processors (para [0031]) configured to: receive ventilator data from the ventilation device, the ventilator data comprising at least one of operating parameters of the ventilation device or physiological statistics of a patient associated with the ventilation device (as shown in fig 4, device determines a current value for one or more ventilation parameters (64) (para [0070), which may include operating parameters of the ventilator (equipment-related parameters) (para [0023]) or physiological parameters (para [0021])); determine, based on the ventilator data, a modification to the initial configuration profile for the ventilation device (as shown in fig 4, device determines new target values in (66) (para [0071])); generate a modified configuration profile for the ventilation device based on the determined modification (as shown in fig 4, device automatically adjusts breathing gas delivered based on the determined new target values (68) (para [0073])),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first ventilator data of modified Bocionek to include one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device as taught by Baker in order to determine new target values for one or more ventilation parameters based in a current ventilation and received physiological values (Baker, para [0071]).
The now-modified Bocionek’s device does not disclose a modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation devices.
However, Webb in fig 7a teaches a method and apparatus for remotely programming a medical device, including a virtual electrophysiologist module (VEM)  (100) (para [0073]), for continuous monitoring of a plurality of medical devices (IMDs) (10, 10’) for remotely monitoring the settings of the devices to promote optimal therapy and clinical care, wherein a modified configuration profile is generated (a recommendation may be made for device settings to deliver optimal therapy or clinical care under logic step 182) which is configured to be implemented by a medical device (after a physician approves the recommendation, it is implemented under logic step 190) after the modified configuration profile is provided to and accepted by a clinician associated with a respective medical device (user is authenticated in logic step 17, and recommendation may be submitted to the physician or clinician under logic step 184, and the physician may render an opinion, under decision block 186, as to whether the recommendation is acceptable based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made) (para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of modified Bocionek so that modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices when the modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation device as taught by Webb in order to allow remotely adjusting the settings of the implanted devices to promote optimum therapy and clinical care based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made from the input of a physician or clinician (Webb, para [0082]).
Regarding claim 2, the modified Bocionek’s reference discloses modifying the initial configuration profile includes modifying one or more initial operating parameters of the initial configuration profile (as shown in fig 4 of Baker, device determines new target values in (66 of Baker) (Baker, para [0071]) and automatically adjusts breathing gas operating parameters based on the determined new target values (68 of Baker) (Baker, para [0073])).
Regarding claim 3, modified Bocionek discloses one or more processors configured to intelligently control ventilator.
Modified Bocionek does not disclose the one or more processors are further configured to: determining, based on the ventilation data, that physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient; and modifying an operating parameter associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate.
However, Baker in fig 3 disclose a method for controlling a ventilator wherein ventilation data corresponding to blood oxygenation and an additional parameter, such as heart rate, are monitored to control an amount of fractional oxygen (FiO2) of the breathing gas to the patient (para [0042), wherein when it is determined that the physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient (at steps 54 and 56, blood oxygenation and an additional parameter are collected by the ventilator (para [0052]-[0053]), and a change in blood oxygenation and the additional parameter can be indicative of a degradation in a clinical status of a patient so that ventilator can control the FiO2 to treat a patient in step 58 (para [0058]), and modifying an operating parameter (FiO2) associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate (in step 58, ventilator may automatically adjust the FiO2 of the breathing gas delivered to the patient).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the one or more processors of modified Bocionek to intelligently control ventilator by determining, based on the ventilation data, that physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient; and modifying an operating parameter associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate as taught by Baker in order to allow the processors to control delivery of breathing gas using multiple delivery parameters (Baker, para [0002]).
Regarding claim 4, the modified Bocionek’s device discloses the physiological parameter includes a tidal volume or heart rate (at least one additional physiological parameter includes pulse rate and tidal volume) (Baker, para [0041]).
Regarding claim 5, modified Bocionek discloses one or more processors configured to intelligently control ventilator, wherein processors are further configured to: receiving a physiological parameter associated with the patient from an external device, different than the first or second ventilation device (CCIS application (10) accesses medical parameters from patient monitoring devices such as ventilators (83), as well as physiological parameters associated with the patient from external devices, such as blood oxygen detectors and pulse detectors (not shown), different from the first and second ventilation devices (83)) (Bocionek, col 4, ln 36-43). 
	Modified Bocionek does not disclose the one or more processors are further configured to: determining, based on the physiological parameter, that the patient is not receiving a correct amount of ventilation; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation, an operating parameter associate with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate.
However, Baker in fig 5 disclose a method for controlling a ventilator including a as delivery control system configured to determine, based on a physiological parameter (blood oxygenation level), that a patient is not receiving a correct amount of ventilation (in step 74, ventilator (1) determines a blood oxygenation level (para [0083]) and in step 76 adjusts the FiO2 or other ventilation parameter such as tidal volume, I:E ratio, etc. of breathing gas based on the determined blood oxygen level (para [0084]) and therefore makes a determination as to the amount of FiO2 or ventilator to change to) ; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation (determined blood oxygen level is different from target value for SpO2), an operating parameter associated with a breath rate (can change FiO2, inspired pressure, tidal volume or mandatory breath rate), wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate (ventilation parameters are adjusted in the modified configuration profile based on the determined blood oxygenation level of a patient) (para [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the one or more processors of modified Bocionek to intelligently control ventilator by determining, based on the physiological parameter, that the patient is not receiving a correct amount of ventilation; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation, an operating parameter associate with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate as taught by Baker in order to allow the processors to control delivery of breathing gas using multiple delivery parameters (Baker, para [0002]).
Regarding claim 6, the modified Bocionek’s reference discloses the physiological parameter includes a blood oxygen measurement (blood oxygenation level (e.g. SpO2)) or a blood carbon dioxide measurement (para [0084]) indicating that the patient is being over-ventilated (system controls the FiO2 of the breathing gas delivered to the patient based in the difference between the determined blood oxygenation level of patient and a target value of SpO2 (para [0085]), and therefore a determined blood oxygenation level of patient greater than the target value of SpO2 would be in indication that a patient is overventilated and that the FiO2 delivered to a patient needs to be reduced to reducte the measured SpO2 to the target level).
Regarding claim 7, the modified Bocionek’s references disclose initial configuration profile is modified for the first ventilation device based on the first ventilation data received from the first ventilation device and the second ventilation data received from the second ventilation device (Bocionek discloses the ventilators (83) may be controlled intelligently (Baker, col 7, ln 13-16), and Baker discloses that for each ventilator, each ventilator is controlled using physiological data from a patient associated with each ventilator (Baker, para [0021]) as well as equipment-related parameters associated with each ventilator (Baker, para [0022]).
Regarding claim 8, the modified Bocionek’s references discloses the one or more processors are further configured to: receive the initial configuration profile from the first ventilation device before receiving the first ventilator data from the first ventilation device (as shown in fig 17 of Bowerbank, treatment protocol template is accessed in step 1710 (Bowerbank, para [0095]) before input into the parameter fields of the protocol template are received in step 1720 (Bowerbank, para [0098]), and therefore the initial configuration profile must be received in order to execute the ventilation protocol before inputs regarding protocol template are received to determine whether determine whether the rules associated with the parameter field have been successfully or unsuccessfully passed in step 1730 (Bowerbank ,para 0099])), wherein the initial configuration profile received from the first ventilation device is modified based on the received first ventilation data (ventilation parameters are automatically adjusted based in received physiological parameters and determined ventilation parameters) (Baker, para [0055]).
Regarding claim 11, the modified Bocionek’s reference discloses the ventilation data includes the one or more current operating parameters and the physiological data, wherein the one or more current operating parameters comprise at least one of a ventilation mode, a set mandatory tidal volume, a set positive end respiratory pressure (PEEP), an apnea interval, a bias flow, a breathing circuit compressible volume, a patient airway type and size, a fraction of inspired oxygen (FiO2), a breath cycle threshold, or a breath trigger threshold (equipment related parameters include (PEEP, flow, ventilation mode, and tidal volume) (Baker, para [0023])), and wherein the physiological statistics comprise at least one of a statistic for compliance of the lung (Cdyn, Cstat), resistance of the patient airways (Raw), inverse ratio ventilation (I/E), spontaneous ventilation rate, exhaled tidal volume (Vte), total lung ventilation per minute (Ve), peak expiratory flow rate (PEFR), peak inspiratory flow rate (PIFR), mean airway pressure, peak airway pressure, an average end-tidal expired CO2 or total ventilation rate (physiological parameter include lung compliance, airway resistance, exhaled volume, and I:E ratio (Baker, paras [0021], [0023]).
Regarding claim 12, Bocionek discloses a ventilator management system whose ordinary use discloses a method for managing a plurality of ventilators, the method comprising: receiving, over a network (90) (bus can be a medical interface bus (MIB) or local area network (LAN)) first ventilator data from a first ventilation device at a first location (83), and second ventilator data from a second ventilation (83) device at a second location (application (10) access medical parameters from a plurality of ventilators (83)), wherein the received first ventilator data comprises medical parameters from the ventilators (83) (col 4, ln 27-47), modifying a configuration profile for use by the first ventilation device (93) based on the received first ventilation data; and providing, over the network (90), the modified configuration profile to the first ventilation device (83) (decision functions (15, 17) intelligently control devices including ventilator (83)) (col 7, ln 12-15). 
Bocionek does not disclose storing an initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile.
However, Bowerbank teaches a protocol template generation and logic system (105) including a memory (system can be located on a server (para [0032]), and includes a database (245) for storing treatment templates (241) (para [0056])), wherein the protocol template generation and logic system (105) is configured to generate an initial configuration profile (241) (treatment protocol templates) (para [0056]) including a set of operating parameters for operating one or more respective ventilation devices (medical device (225) may be a ventilator) (para [0033]), the ventilation device being configured to operate based on the initial configuration profile (as shown in fig 14, treatment protocol template (241) is executed by an actual ventilator and includes an initial configuration profile including treatment parameter fields (1410)) (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bocionek by providing a protocol template generation and logic system configured to generate an initial configuration profile and store it in a database in the system’s memory, the initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile as taught by Bowerbank in order to determine a next step in patient treatment protocol upon the completion of a current protocol step (Bowerbank, abstract, para [0006]).
The now-modified Bocionek’s method does not disclose wherein the received first ventilator data comprises one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device. 
However, Baker discloses a ventilator (1) (breathing assistance system) comprising: a memory (control system (22) contains a memory to store instructions for controlling the operation of the device) (para [0031]); and one or more processors (para [0031]) configured to: receive ventilator data from the ventilation device, the ventilator data comprising at least one of operating parameters of the ventilation device or physiological statistics of a patient associated with the ventilation device (as shown in fig 4, device determines a current value for one or more ventilation parameters (64) (para [0070), which may include operating parameters of the ventilator (equipment-related parameters) (para [0023]) or physiological parameters (para [0021])); determine, based on the ventilator data, a modification to the initial configuration profile for the ventilation device (as shown in fig 4, device determines new target values in (66) (para [0071])); generate a modified configuration profile for the ventilation device based on the determined modification (as shown in fig 4, device automatically adjusts breathing gas delivered based on the determined new target values (68) (para [0073])),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first ventilator data of the method of modified Bocionek to include one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device as taught by Baker in order to determine new target values for one or more ventilation parameters based in a current ventilation and received physiological values (Baker, para [0071]).
The now-modified Bocionek’s device does not disclose a modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation devices.
However, Webb in fig 7a teaches a method and apparatus for remotely programming a medical device, including a virtual electrophysiologist module (VEM)  (100) (para [0073]), for continuous monitoring of a plurality of medical devices (IMDs) (10, 10’) for remotely monitoring the settings of the devices to promote optimal therapy and clinical care, wherein a modified configuration profile is generated (a recommendation may be made for device settings to deliver optimal therapy or clinical care under logic step 182) which is configured to be implemented by a medical device (after a physician approves the recommendation, it is implemented under logic step 190) after the modified configuration profile is provided to and accepted by a clinician associated with a respective medical device (user is authenticated in logic step 17, and recommendation may be submitted to the physician or clinician under logic step 184, and the physician may render an opinion, under decision block 186, as to whether the recommendation is acceptable based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made) (para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of modified Bocionek so that modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices when the modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation device as taught by Webb in order to allow remotely adjusting the settings of the implanted devices to promote optimum therapy and clinical care based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made from the input of a physician or clinician (Webb, para [0082]).
Regarding claim 13, the modified Bocionek’s reference discloses modifying the initial configuration profile includes modifying one or more initial operating parameters of the initial configuration profile (as shown in fig 4 of Baker, device determines new target values in (66 of Baker) (Baker, para [0071]) and automatically adjusts breathing gas operating parameters based on the determined new target values (68 of Baker) (Baker, para [0073])).
Regarding claim 14, modified Bocionek discloses one or more processors configured to intelligently control ventilator.
Modified Bocionek does not disclose the one or more processors are further configured to: determining, based on the ventilation data, that physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient; and modifying an operating parameter associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate.
However, Baker in fig 3 disclose a method for controlling a ventilator wherein ventilation data corresponding to blood oxygenation and an additional parameter, such as heart rate, are monitored to control an amount of fractional oxygen (FiO2) of the breathing gas to the patient (para [0042), wherein when it is determined that the physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient (at steps 54 and 56, blood oxygenation and an additional parameter are collected by the ventilator (para [0052]-[0053]), and a change in blood oxygenation and the additional parameter can be indicative of a degradation in a clinical status of a patient so that ventilator can control the FiO2 to treat a patient in step 58 (para [0058]), and modifying an operating parameter (FiO2) associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate (in step 58, ventilator may automatically adjust the FiO2 of the breathing gas delivered to the patient).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Bocionek to intelligently control ventilator by determining, based on the ventilation data, that physiological parameter of the patient has changed over a period of time to indicate a degradation in a clinical status of the patient; and modifying an operating parameter associated with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust a ventilation of the patient based on the modified operating parameter associated with the breath rate as taught by Baker in order to allow the processors to control delivery of breathing gas using multiple delivery parameters (Baker, para [0002]).
Regarding claim 15, modified Bocionek discloses one or more processors configured to intelligently control ventilator, wherein processors are further configured to: receiving a physiological parameter associated with the patient from an external device, different than the first or second ventilation device (CCIS application (10) accesses medical parameters from patient monitoring devices such as ventilators (83), as well as physiological parameters associated with the patient from external devices, such as blood oxygen detectors and pulse detectors (not shown), different from the first and second ventilation devices (83)) (Bocionek, col 4, ln 36-43). 
	Modified Bocionek does not disclose the one or more processors are further configured to: determining, based on the physiological parameter, that the patient is not receiving a correct amount of ventilation; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation, an operating parameter associate with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate.
However, Baker in fig 5 disclose a method for controlling a ventilator including a as delivery control system configured to determine, based on a physiological parameter (blood oxygenation level), that a patient is not receiving a correct amount of ventilation (in step 74, ventilator (1) determines a blood oxygenation level (para [0083]) and in step 76 adjusts the FiO2 or other ventilation parameter such as tidal volume, I:E ratio, etc. of breathing gas based on the determined blood oxygen level (para [0084]) and therefore makes a determination as to the amount of FiO2 or ventilator to change to) ; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation (determined blood oxygen level is different from target value for SpO2), an operating parameter associated with a breath rate (can change FiO2, inspired pressure, tidal volume or mandatory breath rate), wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate (ventilation parameters are adjusted in the modified configuration profile based on the determined blood oxygenation level of a patient) (para [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Bocionek to intelligently control ventilator by determining, based on the physiological parameter, that the patient is not receiving a correct amount of ventilation; modifying, responsive to determining that the patient is not receiving the correct amount of ventilation, an operating parameter associate with a breath rate, wherein the modified configuration profile is configured to cause the first ventilation device to adjust an amount of ventilation provided to the patient based on the modified operating parameter associated with the breath rate as taught by Baker in order to allow the processors to control delivery of breathing gas using multiple delivery parameters (Baker, para [0002]).
Regarding claim 16, the modified Bocionek’s references disclose initial configuration profile is modified for the first ventilation device based on the first ventilation data received from the first ventilation device and the second ventilation data received from the second ventilation device (Bocionek discloses the ventilators (83) may be controlled intelligently (Baker, col 7, ln 13-16), and Baker discloses that for each ventilator, each ventilator is controlled using physiological data from a patient associated with each ventilator (Baker, para [0021]) as well as equipment-related parameters associated with each ventilator (Baker, para [0022]).
Regarding claim 17, the modified Bocionek’s references discloses the one or more processors are further configured to: receive the initial configuration profile from the first ventilation device before receiving the first ventilator data from the first ventilation device (as shown in fig 17 of Bowerbank, treatment protocol template is accessed in step 1710 (Bowerbank, para [0095]) before input into the parameter fields of the protocol template are received in step 1720 (Bowerbank, para [0098]), and therefore the initial configuration profile must be received in order to execute the ventilation protocol before inputs regarding protocol template are received to determine whether determine whether the rules associated with the parameter field have been successfully or unsuccessfully passed in step 1730 (Bowerbank ,para 0099])), wherein the initial configuration profile received from the first ventilation device is modified based on the received first ventilation data (ventilation parameters are automatically adjusted based in received physiological parameters and determined ventilation parameters) (Baker, para [0055]).
Regarding claim 20, Bocionek discloses a ventilator management system (10) (CCIS application) which can reside in a CCIS server or as a local application in a PC (col 3, ln 26-41), and therefore the server or PC is considered to a machine-readable storage medium (as an application located on a PC or server is stored in memory of the PC or server) for causing a processor (as an application located by a PC or server is executed by a processor in the PC or server) to execute a method of managing a plurality of ventilators, the method comprising: receiving, over a network (90) (bus can be a medical interface bus (MIB) or local area network (LAN)) first ventilator data from a first ventilation device at a first location (83), and second ventilator data from a second ventilation (83) device at a second location (application (10) access medical parameters from a plurality of ventilators (83)), wherein the received first ventilator data comprises medical parameters from the ventilators (83) (col 4, ln 27-47), modifying a configuration profile for use by the first ventilation device (93) based on the received first ventilation data; and providing, over the network (90), the modified configuration profile to the first ventilation device (83) (decision functions (15, 17) intelligently control devices including ventilator (83)) (col 7, ln 12-15). 
Bocionek does not disclose storing an initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile.
However, Bowerbank teaches a protocol template generation and logic system (105) including a memory (system can be located on a server (para [0032]), and includes a database (245) for storing treatment templates (241) (para [0056])), wherein the protocol template generation and logic system (105) is configured to generate an initial configuration profile (241) (treatment protocol templates) (para [0056]) including a set of operating parameters for operating one or more respective ventilation devices (medical device (225) may be a ventilator) (para [0033]), the ventilation device being configured to operate based on the initial configuration profile (as shown in fig 14, treatment protocol template (241) is executed by an actual ventilator and includes an initial configuration profile including treatment parameter fields (1410)) (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the machine-readable storage medium of Bocionek by providing a protocol template generation and logic system configured to generate an initial configuration profile and store it in a database in the system’s memory, the initial configuration profile including a set of operating parameters for operating one or more respective ventilation devices, the first and second ventilation devices being configured to operate based on the initial configuration profile as taught by Bowerbank in order to determine a next step in patient treatment protocol upon the completion of a current protocol step (Bowerbank, abstract, para [0006]).
The now-modified Bocionek’s machine-readable storage medium does not disclose wherein the received first ventilator data comprises one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device. 
However, Baker discloses a ventilator (1) (breathing assistance system) comprising: a memory (control system (22) contains a memory to store instructions for controlling the operation of the device) (para [0031]); and one or more processors (para [0031]) configured to: receive ventilator data from the ventilation device, the ventilator data comprising at least one of operating parameters of the ventilation device or physiological statistics of a patient associated with the ventilation device (as shown in fig 4, device determines a current value for one or more ventilation parameters (64) (para [0070), which may include operating parameters of the ventilator (equipment-related parameters) (para [0023]) or physiological parameters (para [0021])); determine, based on the ventilator data, a modification to the initial configuration profile for the ventilation device (as shown in fig 4, device determines new target values in (66) (para [0071])); generate a modified configuration profile for the ventilation device based on the determined modification (as shown in fig 4, device automatically adjusts breathing gas delivered based on the determined new target values (68) (para [0073])),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first ventilator data of the machine-readable storage medium of modified Bocionek to include one or more current operating parameters of the first ventilation device, or physiological data obtained from a patient associated with the first ventilation device as taught by Baker in order to determine new target values for one or more ventilation parameters based in a current ventilation and received physiological values (Baker, para [0071]).
The now-modified Bocionek’s device does not disclose a modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation devices.
However, Webb in fig 7a teaches a method and apparatus for remotely programming a medical device, including a virtual electrophysiologist module (VEM)  (100) (para [0073]), for continuous monitoring of a plurality of medical devices (IMDs) (10, 10’) for remotely monitoring the settings of the devices to promote optimal therapy and clinical care, wherein a modified configuration profile is generated (a recommendation may be made for device settings to deliver optimal therapy or clinical care under logic step 182) which is configured to be implemented by a medical device (after a physician approves the recommendation, it is implemented under logic step 190) after the modified configuration profile is provided to and accepted by a clinician associated with a respective medical device (user is authenticated in logic step 17, and recommendation may be submitted to the physician or clinician under logic step 184, and the physician may render an opinion, under decision block 186, as to whether the recommendation is acceptable based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made) (para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of modified Bocionek so that modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices when the modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation device as taught by Webb in order to allow remotely adjusting the settings of the implanted devices to promote optimum therapy and clinical care based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made from the input of a physician or clinician (Webb, para [0082]).
Claims 9-10 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bocionek, Bowerbank, Baker, Jr et al, and Webb et al as applied to claims 1 and 12 above, and further in view of Baronov et al (2013/0054264).  
Regarding claims 9 and 18, modified Bocionek discloses one or more processors.
Modified Bocionek does not disclose the one or more processors are further configured to: compare the ventilation data with historical patient data associated with a plurality of patients; and modify the initial configuration profile based on the comparing of the first ventilation data with the historical patient data associated with a plurality of patients.
However, Baronov discloses a system for optimizing medical care including a processor (122) in a medical care optimization system (120) (para [0025]), the processor (122) configured to execute a medical care optimization application (130) including a data reception module (132) to receive physiological data of a patient (para [0026]), a patient state determination module (136) to received information from a database and identify information from a patient population similar to a patient (para [0028]), a patient state probability module (138) to compare the ventilation data with historical patient data associated with a plurality of patients (patient state probability module (138) is configured to determine probabilities associated with the patient transitioning from any patient state to any other patient state by analyzing the patient-specific information, analyzing historical evidence generated from other patients' patient-specific information) (para [0030]); and a treatment recommendation module (140) configured to modify an initial configuration profile for a treatment plan based on the comparing of the first ventilation data with the historical patient data associated with a plurality of patients (provide treatment recommendations based on the determined probabilities for each possible transition between patient states (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processors of modified Bocionek by configuring the processors to compare the ventilation data with historical patient data associated with a plurality of patients; and modify the initial configuration profile based on the comparing of the first ventilation data with the historical patient data associated with a plurality of patients as taught by Baronov in order to provide decision support to optimize medical care by using historical data from similar patient populations to determine probabilities of the patient transitioning to other patient states (Baronov, para [0003]).
Regarding claims 10 and 19, the modified Bocionek’s reference discloses the ventilation data includes the physiological data obtained from the patient associated with the first ventilation device (data reception module (132 of Baronov) receives physiological data of a patient (Baronov, para [0026])), and wherein the initial configuration profile is modified (using treatment recommendation module (140 of Baronov) (Baronov, para [0032]) based on comparing the physiological data with the historical patient data associated with a plurality of patients (in state determination module (136 of Baronov), patient state is compared by analyzing patient-specific information as well as historical evidence generated from other patients’ patient specific material (Baronov, para [0030]).

Terminal Disclaimer
The terminal disclaimer filed on 4/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,821,129 and 10,646,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8, third full paragraph-page 10, first paragraph of applicant’s remarks, that Cannon’s motivation for increasing accuracy and archiving information is not related to accepting a configuration profile.  However, applicant’s argument is moot in view of the new grounds of rejection in view of Webb, which in fig 7a teaches a method and apparatus for remotely programming a medical device, including a virtual electrophysiologist module (VEM)  (100) (para [0073]), for continuous monitoring of a plurality of medical devices (IMDs) (10, 10’) for remotely monitoring the settings of the devices to promote optimal therapy and clinical care, wherein a modified configuration profile is generated (a recommendation may be made for device settings to deliver optimal therapy or clinical care under logic step 182) which is configured to be implemented by a medical device (after a physician approves the recommendation, it is implemented under logic step 190) after the modified configuration profile is provided to and accepted by a clinician associated with a respective medical device (user is authenticated in logic step 17, and recommendation may be submitted to the physician or clinician under logic step 184, and the physician may render an opinion, under decision block 186, as to whether the recommendation is acceptable based on current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made) (para [0082]).  Therefore, it would have been obvious to the skilled artisan, upon seeing Webb’s disclosure to modify the system of modified Bocionek so that modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices when the modified configuration profile is configured to be implemented by a respective one of a plurality of hospital ventilation devices after the modified configuration profile is provided to and accepted by a clinician associated with the respective one of a plurality of hospital ventilation device as taught by Webb in order to allow remotely adjusting the settings of the implanted devices to promote optimum therapy and clinical care based the input of a physician or clinician for providing current medical practice or accepted standards relating to the setting and the therapy or care for which the settings are to be made (Webb, para [0082]).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785